         Case: 1:18-cv-08013 Document #: 25 Filed: 03/26/19 Page 1 of 3 PageID #:98


          Mathew K. Higbee, Esq., (Ill. Bar No. 6319929)
     1
          Ryan E. Carreon, Esq., pro hac vice
     2    HIGBEE & ASSOCIATES
          1504 Brookhollow Dr., Suite 112
     3
          Santa Ana, CA 92705
     4    (714) 617-8336
          (714) 597-6729 facsimile
     5
          Email: mhigbee@higbeeassociates.com
     6
          Attorney for Plaintiff,
     7
          PANORAMIC STOCK IMAGES LTD.
     8
     9
                               UNITED STATES DISTRICT COURT
    10                         NORTHERN DISTRICT OF ILLINOIS
    11
          PANORAMIC STOCK IMAGES LTD., Case No. 1:18-cv-08013
    12
          an Illinois corporation,     Hon. Sharon Johnson Coleman
    13
                                   Plaintiff,         NOTICE OF SERVICE
    14
          v.
    15
    16    SKYWORKS, LLC a Michigan limited
          liability company; MARK JENZEN an
    17    individual; and, DOES 1 through 10
    18    inclusive,

    19                             Defendants.
    20
    21
    22
    23
    24
    25
    26
    27
    28

	              NOTICE OF SERVICE
                                                  1
         Case: 1:18-cv-08013 Document #: 25 Filed: 03/26/19 Page 2 of 3 PageID #:99



     1
                                              NOTICE OF SERVICE
     2
                    To: Vincent D. Porter, attorney for Defendants Skyworks, LLC and Mark
     3
                    Jenzen at vporter@porterlawoffice.com :
     4
     5
                    I, Ryan E. Carreon, state under penalty of perjury that I served the following
     6
          documents on March 26, 2019 to the above-named attorney at the email address
     7
     8    listed:
     9
                    Request For Production of Documents to Mark Jenzen (Set One)
    10              Request For Production of Documents to Skyworks, LLC (Set One)
                    Requests for Admission to Mark Jenzen (Set One)
    11
                    Requests for Admission to Skyworks LLC (Set One)
    12              Interrogatories to Mark Jenzen (Set One)
                    Interrogatories to Skyworks, LLC (Set One)
    13
    14
          Date: March 26, 2019                            HIGBEE & ASSOCIATES
    15
    16                                                    /s/ Ryan E. Carreon
                                                          Ryan E. Carreon, Esq.
    17                                                    Pro Hac Vice
    18                                                    HIGBEE & ASSOCIATES
                                                          1504 Brookhollow Dr., Ste 112
    19                                                    Santa Ana, CA 92705-5418
    20                                                    (714) 617-8336
                                                          (714) 597-6559 facsimile
    21                                                    Counsel for Plaintiff
    22
    23
    24
    25
    26
    27
    28

	             NOTICE OF SERVICE
                                                      2
         Case: 1:18-cv-08013 Document #: 25 Filed: 03/26/19 Page 3 of 3 PageID #:100



     1                              CERTIFICATE OF SERVICE
     2           I hereby certify that on March 26, 2019, I electronically filed the foregoing
     3    with the Clerk of the Court for the United States District Court for the Northern
     4    District of Illinois by using the CM/ECF system. I certify that all participants in the
     5    case (listed below) are registered CM/ECF users and that service will be
     6    accomplished by the CM/ECF system.
     7           1:18-cv-08013 Notice has been electronically mailed to:
     8           Vincent D. Porter vporter@porterlawoffice.com
     9           Mathew Higbee slavallee@higbeeassociates.com,
                 wreyes@higbeeassociates.com, nsarega@higbeeassociates.com,
    10           mharutunian@higbeeassociates.com
    11           Ryan E. Carreon     rcarreon@higbeeassociates.com
    12
    13
    14                                                 /s/ Ryan E. Carreon
                                                         Ryan E. Carreon
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

	             NOTICE OF SERVICE
                                                   3
